DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 - 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 13, the claim defines certain elements: a light source, a detector, mating elements, electrical contacts, but ascribes properties of “independent flexion of one or more portions of the sensor” and “facilitate proper alignment...” to movement of first mating elements relative to second mating elements. However, it is unclear which element of the positively claimed elements is intended to achieve the “independent flexion” or “alignment” results, as the originally filed specification does not discuss these properties in relation to any of the positively claimed elements. Therefore, the metes and bounds of the claimed invention cannot be readily determined. The other independent claims (25 and 30) are similarly unclear. With regard to claim 13, the term “plurality” (line 13) appears to be misplaced in the claim. Applicant is requested to review the claim and make appropriate changes to clarify the intended details. With regard to claims 15, 27, and 31, the phrase “the disposal portion” is inconsistent with its antecedent. With regard to claim 20, the list following the phrase “at least one of” only includes one member, and thus appears to be incomplete. With regard to claims 22 and 23, the phrases “the disposable portion” and “the reusable portion” lack antecedent basis. With regard to claim 30, it appears that the term “a” should be inserted before “light source” (line 3) for grammatical purposes; Examiner notes that the claim includes a “providing” step but there is no positively recited “attaching” step; as such, it is unclear if the sensor is in relation to a subject and there is not a proper basis to understand that the “determining” step will, in fact, be provided with a signal generated “after the light interacts with tissue of the patient”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 - 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,201,298. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. As such, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well.
Claims 13 - 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,973,447. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. As such, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant cites several modular sensing configurations. Of particular relevance, Lovejoy et al. (USPN 6,061,584 – cited by Applicant) teach an optical sensing arrangement including (Figures 1 - 3; column 2, line 62 - column 3, line 36) a reusable portion of the sensor arrangement comprising emitters and detectors mounted on a flexible circuit substrate and electrically coupled to conductors.  The flexible assembly is encapsulated in a body formed from flexible material, such as rubber or plastic.  Further, mounting members (tabs) are integrally formed in the upper surface of the body, permitting the reusable portion to interact with a disposable portion of the senor arrangement.  The mounting members are received within slots/holes. However, the prior art does not teach or suggest that the tabs and slots are configured to move with respect to one another to provide independent flexion there between during attachment to the patient, nor are there first and second electrical contacts in electrical communication in the claimed manner, in combination with the other claimed elements.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791